DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 02/18/2020 has been entered.  Claims 2-14 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 2-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prommersberger et al. (US 20090001122 A1).
Regarding claim 2, Prommersberger et al. discloses surgical stapling instrument (10, figs. 1-2), comprising: an anvil assembly (204) having a tissue contacting surface defining a plurality of longitudinally-extending rows of staple forming recesses therein (208, fig. 2); a staple cartridge (104) assembly having a tissue contacting surface (106) defining a plurality of longitudinally-extending rows of staple receiving slots therein (108, fig. 2); and 
first and second elongate attachment members (400) supported on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly, the first elongate attachment member disposed at a distal end portion of the at least one of the staple cartridge assembly or the anvil assembly and extending transversely relative to a longitudinal axis defined by the at least one of the staple cartridge assembly or the anvil assembly ([0050], fig. 4), the second elongate attachment member disposed at a proximal end portion of the at least one of the staple cartridge assembly or the anvil assembly and extending 
Regarding claim 9, Prommersberger et al. discloses surgical stapling instrument (10, figs. 1-2), comprising: an anvil assembly (204) having a tissue contacting surface defining a plurality of rows of staple forming recesses therein (208, fig. 2), wherein adjacent staple forming recesses in a first row of the plurality of rows of staple forming recesses define a gap therebetween (figs. 2 and 4); a staple cartridge assembly (104) having a tissue contacting surface (106) defining a plurality of rows of staple receiving slots (108) therein, wherein adjacent staple receiving slots in a first row of the plurality of rows of staple receiving slots define a gap therebetween; a staple line reinforcement material (150/350) supported on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly; and  3Appl. No. [Insert Upon Filing]February 18, 2020
a plurality of attachment members (400) disposed in respective gaps of the first row of staple forming recesses or in respective gaps of the first row of staple receiving slots, wherein the plurality of attachment members are configured to secure the staple line reinforcement material to the tissue contacting surface of at least one of the staple cartridge assembly or the 
Regarding claims 3-8, Prommersberger et al. discloses a third elongate attachment member disposed at the proximal end portion of the at least one of the staple cartridge assembly or the anvil assembly and extending longitudinally along the longitudinal axis, wherein the second and third elongate attachment members are spaced from one another along a transverse axis extending perpendicularly relative to the longitudinal axis, wherein the second elongate attachment member is disposed adjacent a first lateral side of the at least one of the staple cartridge assembly or the anvil assembly, and the third elongate attachment member is disposed adjacent a second lateral side of the at least one of the staple cartridge assembly or the anvil assembly, further comprising a fourth elongate attachment member disposed at the distal end portion of the at least one of the staple cartridge assembly or the anvil assembly and extending longitudinally along the longitudinal axis, wherein the first and fourth elongate attachment members are spaced from one another along a transverse axis extending perpendicularly relative to the longitudinal axis, wherein the first elongate attachment member has a width that extends parallel with the longitudinal axis and a length that extends transversely .   

Claim(s) 2-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marczyk et al. (US 20080314960 A1).
Regarding claims 2 and 9, Marczyk et al. discloses surgical stapling instrument (10, figs. 1-2), comprising: an anvil assembly (20/120) having a tissue contacting surface defining a plurality of rows of staple forming recesses therein (48/134, figs. 2-4 and 18-19), wherein adjacent staple forming recesses in a first row of the plurality of rows of staple forming recesses define a gap therebetween (at 60/132); a staple cartridge assembly (70) having a tissue contacting surface  defining a plurality of rows of staple receiving slots (74) therein, wherein adjacent staple receiving slots in a first row of the plurality of rows of staple receiving slots define a gap  therebetween (at 78, figs. 19-25); a staple line reinforcement material (24/26) supported on the tissue contacting surface of at least one of the staple cartridge assembly or the anvil assembly (figs. 1-25); and  3Appl. No. [Insert Upon Filing]February 18, 2020

Regarding claims 3-8, Marczyk et al. discloses a third elongate attachment member disposed at the proximal end portion of the at least .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al. (US 20080314960 A1) in view of Bauman et al.  (US 20050059996 A1) and further in view of Bettuchi et al. (US 20080290134 A1).
Regarding claims 10-14, Marczyk et al. teaches at least one row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly is devoid of attachment members (figs. 7 and 24), the plurality of attachment members are disposed is the outermost row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly (figs. 1-25) and the staple line reinforcement material includes a plurality of perforations (136 [0096-0101], fig. 19).
Marczyk et al. fails discloses the plurality of rows of staple receiving slots and the plurality of rows of staple forming recesses are arranged in an annular array, such that the plurality of attachment members are disposed in the same annular row, wherein the staple line reinforcement material includes a plurality of perforations, the plurality of perforations defining a circular ring in the staple line reinforcement material, wherein the circular ring formed by the plurality of perforations is radially inward relative to the annular row in which the plurality of attachment members are disposed, wherein the annular row in which the plurality of attachment members are 
Bauman et al. teaches a similar stapler (10) having a plurality of rows of staple receiving slots and the plurality of rows of staple forming recesses are arranged in an annular array (fig. 1) with a buttress (12) a plurality of attachment members (54/80/90), wherein the staple line reinforcement material includes a plurality of perforations (54/32/34/48), the plurality of perforations defining a circular ring in the staple line reinforcement material (figs. 3-5), wherein the circular ring formed by the plurality of perforations is radially inward relative to a annular row in which the plurality of attachment members are disposed (figs. 1-9), wherein the annular row in which the plurality of attachment members are disposed is the outermost annular row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly (abstract, [0037-0081], figs. 1-9).  
Bettuchi et al. teaches a similar stapler (150) having a plurality of rows of staple receiving slots and the plurality of rows of staple forming recesses are arranged in an annular array (fig. 15) with a buttress (176) a attachment member (180), wherein the staple line reinforcement material includes a plurality of perforations (184), the plurality of perforations defining a circular ring in the staple line reinforcement material (figs. 15-17), wherein the circular ring formed by the plurality of perforations is radially inward relative to a annular row in which the attachment member is disposed (figs. 15-17), wherein the annular row in which the attachment member is disposed is the outermost annular row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly (abstract, [0076-0082], figs. 15-17).  Bettuchi et al. also teaches a buttress with the same features on a rectangular/linear stapler (figs. 1-14). 
Given the teachings of Marczyk et al. to have a row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly is devoid of attachment members, the plurality of attachment members are disposed is the outermost row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly and the staple line reinforcement material includes a plurality of perforations, it would have been obvious . 

Claims 10-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Prommersberger et al. (US 20090001122 A1) in view of Bauman et al.  (US 20050059996 A1) and further in view of Bettuchi et al. (US 20080290134 A1).
Regarding claims 10-14, Prommersberger et al. teaches at least one row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly is devoid of attachment members (fig. 4), the plurality of attachment members are disposed is the outermost row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly (fig. 4) and Prommersberger et al. teaches the buttress can be attached to any shape stapler [0020].
Prommersberger et al. fails discloses the plurality of rows of staple receiving slots and the plurality of rows of staple forming recesses are arranged in an annular array, such that the plurality of attachment members are disposed in the same annular row, wherein the staple line reinforcement material includes a plurality of perforations, the plurality of perforations defining a circular ring in the staple line reinforcement material, wherein the circular ring formed by the plurality of perforations is radially inward relative to the annular row in which the plurality of attachment members are disposed, wherein the annular row in which the plurality of attachment members are disposed is the outermost annular row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly.  

Bettuchi et al. teaches a similar stapler (150) having a plurality of rows of staple receiving slots and the plurality of rows of staple forming recesses are arranged in an annular array (fig. 15) with a buttress (176) a attachment member (180), wherein the staple line reinforcement material includes a plurality of perforations (184), the plurality of perforations defining a circular ring in the staple line reinforcement material (figs. 15-17), wherein the circular ring formed by the plurality of perforations is radially inward relative to a annular row in which the attachment member is disposed (figs. 15-17), wherein the annular row in which the attachment member is disposed is the outermost annular row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly (abstract, [0076-0082], figs. 15-17).  Bettuchi et al. also teaches a buttress with the same features on a rectangular/linear stapler (figs. 1-14). 
Given the teachings of Marczyk et al. to have a row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly is devoid of attachment members, the plurality of attachment members are disposed is the outermost row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly and the staple line reinforcement material includes a plurality of perforations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the buttress to have the stapler be a conventional circular/round type stapler having a plurality of rows of staple receiving slots and the plurality of rows of staple forming recesses are arranged in an annular array, such that the plurality of attachment members are disposed in the same annular row, wherein the staple line reinforcement material includes a plurality of perforations, the plurality of perforations defining a circular ring in the staple line reinforcement material, wherein the circular ring formed by the plurality of perforations is radially inward relative to the annular row in which the plurality of attachment members are disposed, wherein the annular row in which the plurality of attachment members are disposed is the outermost annular row of the plurality of rows in at least one of the cartridge assembly or the anvil assembly for having a detachable buttress with slits/perforations on a linear or round/circular stapler as taught by Bauman et al. as further taught and evidenced by Bettuchi et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731